Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed Sept. 26, 2022. As filed, Claims 1-3, 8-13 are pending are pending of which claim 1 is amended. Claims 8-13 are newly added.  Claims 4-7 are canceled.  
Response to Remarks
Applicant’s amendments have been fully considered and are entered. The status for each rejection and/or objection in the previous Office Action is set out below.
The rejection of claims 1-3 under 35 U.S.C. § 112(a) written description is maintained for claims 1-3 and modified to address claims amendments and newly added claims 8-13.
 Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
The Applicants have amended claim 1 to curtail the scope to definer R2 of formula (2)  as a polyfluoroalkyl group or a silicon-containing organic group and recite formula (4)  as component (B). However, given that the specification is limited to preparation of two compounds: 1H,1H,2H,2H-Nonafluorohexyl Ester of 2-(Allyloxymethyl)Acrylic Acid (example 3) and 1,6-Bis(2-(Allyloxymethy l)Acryloyl)Hexane ( example 4), it is concluded that instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula (3).
Moreover, the two compounds of the examples 3 and 4, are not encompassed within the scope of claimed formula 3.It appears that the chemical formula 3 is incorrect for the product of claimed method.
Furthermore, instant claim 11 does not provide the chemical structure of the 2-((meth)allyloxymethyl) acrylic acid derivative product.
The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 9/26/2022  wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  
[AltContent: arrow]
Claim Objections
Claims 1, 8, 11 are objected to because of the following informalities: the process
steps in the body of the claim should be positively recited, and so  the recitation of claims “causing to react” should be replaced with “reacting “. Claim scope
is not limited by claim language that suggests but does not require steps to be
performed, see MPEP 2111.04.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 8-13 are drawn to a method of method of producing a 2-((meth)allyloxymethyl)acrylic acid derivative of formula 3, the method comprising causing a powder of a salt of a 2-((meth)allyloxymethyl)acrylic acid anion represented by the general formula (1) and an alkali metal cation (component A), and a halide represented by the general formula (2) wherein R2 of formula (2)  is a polyfluoroalkyl group or a silicon-containing organic group or halide of formula (4)  as component (B) to react with each other to produce a 2-((meth)allyloxymethyl)acrylic acid derivative represented by the general formula (3). For facile comparison the components A, B, and product or the reaction of claimed method  are provided in table below:





Reactant A -formula 1
Reactant B
Product

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
formula (2)


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


formula (3)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale



However, the product produced upon O-alkylation reaction of  carboxylic acid salts of formula (1)  with halide of formula (2) or (4) does not fall within the scope of claimed formula (3). Rather, claimed formula (3)  depicts a product  resulted  by reaction a group of R2 with carboxylic acid group of formula 1, the halide group that remains unchanged during the synthetic method outlined in claims 1, 8 and 11.        The claims are inconsistent with the specification. The  two reactions of instant disclosure had been indexed in the CAS database as an O-alkylation reaction of perfluorolalkyl iodide or dibromoalkyl with carboxylic acid wherein the terminal halogen and the carboxylic group undergo reaction, as following:
CAS Reaction Number: 31-017-CAS-23336989


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The specific example of the method of making 2-((meth)allyloxymethyl)acrylic acid derivative of the examples 3 and 4 yielded products which are not encompassed within the scope of claimed formula 3.  As such, the specification fails to set forth a clear boundary in the claims.
By contrast, instant claims are drawn to a 2-((meth)allyloxymethyl)acrylic acid
derivative of formula (3) 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
in which -COOM group of formula (1)  reacts with halide (2) 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
in such manner that R2 is the reactive moiety to result in the chemical connectivity as required by claimed formula 3, while the halogen group is inert. 
Moreover, the scope of " silicon-containing organic group” is any group of atoms that remains unchanged during the synthetic method outlined in Claim 1.  Accordingly, an organic group/radical could be as simple as an acid (-COOH) or as complicated as a small molecule, a protein, a strand of DNA, etc.  The scope of “silicon-containing organic group” is unclear.  
Furthermore, Instant claim 11 does not provide the chemical structure of the 2-((meth)allyloxymethyl) acrylic acid derivative product.
The claims are indefinite because is not clear what is the reactive group of component B halide X-R2 of formula (2) or halide of formula (4)  which makes possible producing  a 2-((meth)allyloxymethyl)acrylic acid derivative as claimed; or if formula (3) is incorrect and the specification fails to set forth a clear boundary in the claims.
Therefore, the claims are indefinite because the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-3, 8-13 are drawn to a method of producing a 2-((meth)allyloxymethyl)acrylic acid derivative of formula 3, the method comprising causing a powder of a salt of a 2-((meth)allyloxymethyl)acrylic acid anion represented by the general formula (1) and an alkali metal cation (component A), and a halide represented by the general formula (2) wherein R2 of formula (2)  is a polyfluoroalkyl group or a silicon-containing organic group or halide of formula (4)  as component (B) to react with each other to produce a 2-((meth)allyloxymethyl)acrylic acid derivative represented by the general formula (3).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(4)
ln the compound of formula (3) and (2)  of claim 1 the variable R2 is defined as polyfluoroalkyl group or a silicon-containing organic group, which read of any silicon-containing organic  chemical group known- and derivatives thereof; variable n is a number of “1 or more”, the upper limit is not defined.
The scope of " silicon-containing organic group” is any group of atoms that remains unchanged during the synthetic method outlined in Claim 1.  Accordingly, an organic group could be as simple as an acid (-COOH) or as complicated as a small molecule, a protein, a strand of DNA, etc.  
 However, from the description and results  that only compounds for which a displacement reaction involving the displacement of the halogen can be produced by reacting components A and B. 
Therefore, at present the claims encompasses cover methods of producing compounds of formula (3) for which the extent of generalization is broader compared to the supported reaction conditions of tile examples.
Formula (3) contains alternatively useable species that do not share a single structural similarity. The only structural feature shared by all species of Formula (3) is 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
which is not an art-recognized physical or chemical class. Without a common structural core shared by the species in Formula (3), no “single structural similarity” exists. A single structural similarity is lacking due to the fact that R1, R2, n, m  prevent the core structure from being an art-recognized physical or chemical class. 
There is no substantial core structure that is shared by all species within Formula (1), (2) and (4). There is no described correlation between the disclosed function and the structure(s) responsible for the function of producing compounds of formula 3 by reacting component A with halide B. 
Furthermore, there are no examples provided on the original disclosure of 2-((meth)allyloxymethyl) acrylic acid derivatives containing a silicon-organic group synthesized by reacting component A with component B  containing silicon-organic group of formula (2) or of formula (4) as required by instant claims.
By contrast, the nature and scope of the invention described in the Specification limited to preparation of two compounds namely 1H,1H,2H,2H-Nonafluorohexyl Ester of 2-(Allyloxymethyl)Acrylic Acid  by reacting potassium 2-(allyloxymethyl)acrylate powder with  1H,1H,2H,2H-nonafluorohexyl iodide  (example 3), and 1,6-Bis(2-(Allyloxymethy l)Acryloyl)Hexane (example 4).  The species in the specification are not representative of the entire genus as claimed. In fact, the species are not encompassed within the scope of claimed formula 3.
The two reactions of instant disclosure had been indexed in the CAS database as an O-alkylation reaction of perfluorolalkyl iodide or dibromoalkyl with carboxylic acid wherein the terminal halogen and the carboxylic group undergo reaction.
The product resulted upon O-alkylation reaction of carboxylic acid salts of formula (1)  with halide of formula (2) or (4) does not fall within the scope of claimed formula (3). Rather, claimed formula (3)  depicts a product  resulted  by reaction a group of R2 with carboxylic acid group of formula 1, the halide group is non-participating in the reaction, which is not supported by the originally filed disclosure.
Furthermore, Instant claim 11 does not provide the chemical structure of the 2-((meth)allyloxymethyl) acrylic acid derivative product.

The specification does not show any other examples of producing  compounds of formula (3) as claimed wherein variables are as defined which can performed the function recited in the claims.  As such a person skilled in the art would not recognize the written description of the invention as providing adequate support for the entire scope of the claimed invention.
Applicant has not described the claimed method of preparation of compounds of formula (3) by reacting substrate (1) with halide (2)  or (4) in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. 
In addition to lacking an adequate number of species, the disclosure fails to show a structural feature shared by all species of Formula (3) and derivatives and (2), (4) and to define a genus whose members can be “visualize[d] or recognize[d]” by the skilled artisan.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement  because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula (3) and halide of formula (2) and (4) what structures can perform the function recited in the claim. Applicants have not disclosed a  correlation between the claimed functional requirement and the structures that meet that requirement. As such, the claims lack adequate written description for the claimed compounds of formula ( 2) and (3).
B. Claims 1-3, 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“The standard for determining whether the specification meets the enablement requirement [in accordance with the statute] was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.").
       In the instant case the claims cover method of producing a 2 ((meth)allyloxymethyl)acrylic acid derivative of formula 3, the method comprising causing a powder of a salt of a 2-((meth)allyloxymethyl)acrylic acid anion represented by the general formula (1) and an alkali metal cation (component A), and a halide represented by the general formula (2) wherein R2 of formula (2)  is a polyfluoroalkyl group or a silicon-containing organic group or halide of formula (4)  as component (B) to react with each other to produce a 2-((meth)allyloxymethyl)acrylic acid derivative represented by the general formula (3).
The scope of " silicon-containing organic group” is any group of atoms that remains unchanged during the synthetic method outlined in Claim 1.  Accordingly, an organic group/radical could be as simple as an acid (-COOH) or as complicated as a small molecule, a protein, a strand of DNA, etc.  Furthermore, there are no examples provided on the original disclosure of 2-((meth)allyloxymethyl) acrylic acid derivatives containing a silicon-organic group synthesized by reacting component A with component B  containing silicon-organic group of formula (2) or of formula (4) as required by instant claims.
       The possible range of structural types encompassed by the present claims is large ranging from simple compounds in which the required group n, m R2 of formula (2) and variables I, j, k R3, R4, R5, R6 of formula (4). These compounds as highly functionalized molecules, pose significant synthetic challenges.  Based on the above standards, the disclosure must contain sufficient information to enable one skilled in the pertinent art to make this invention without undue experimentation.  See M.P.E.P.  2164.01. Given the scope of the claims, it does not.
The state of the art fails to support the proposition that the synthesis of the full (or even a significant portion) scope of the compounds, or methods employing them, be made without undue experimentation, when it is recognized in the art that synthesis of organic compounds requires a significant effort in terms of design and implementation of synthetic strategy.   
The specification and the examples do not remedy the deficiencies of the state of the art since the disclosure provides no guidance on how to prepare materials other than compounds in which R2 is C6-alkyl halide as disclosed in the examples.
Moreover, the nature and scope of the invention described in the Specification limited to preparation of two compounds namely 1H,1H,2H,2H-Nonafluorohexyl Ester of 2-(Allyloxymethyl)Acrylic Acid  by reacting potassium 2-(allyloxymethyl)acrylate powder with  1H,1H,2H,2H-nonafluorohexyl iodide  (example 3), and 1,6-Bis(2-(Allyloxymethy l)Acryloyl)Hexane (example 4).  The species in the specification are not representative of the entire genus as claimed. In fact, the species are not encompassed within the scope of claimed formula 3.
The examiner understands that there is no requirement that the specification disclose every possible embodiment if there is sufficient guidance given by knowledge in the art (See M.P.E.P. § 2164.05(a) “[t]he specification need not disclose what is well-known to those skilled in the art and preferably omits that which is well-known to those skilled and already available to the public. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984).”). 

However, the instant case goes beyond what is known in the art, because the specification does not offer any guidance on how one of ordinary skill would go about practicing the invention to give any undisclosed products compounds of formula (3) resulted upon reaction of component (A) of formula (1)  with component B of formula 2 or 4.

Applicant is reminded of the heightened enablement for chemical inventions.  Specifically, the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art are unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.  [I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. [Footnote omitted.]
Here, the requirement for enablement is not met since the claims go far beyond the enabling disclosure.
Conclusion
Claims 1-3, 8-13 are rejected. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622